KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent.
Although the record could be read as showing that the police repeatedly arrested and beat Singh because of his political opinion, there was also substantial evidence on the record as a whole for the contrary conclusion—that the police acted against Singh because they suspected him of a crime, aiding or hiding terrorists, rather than because of his political opinion. Singh admitted that he furnished assistance to Khalistan separatists and that the police accused him of sheltering them. Because there is evidence of a legitimate prosecutorial purpose, this case should be analyzed under Dinu v. Ashcroft,1 rather than Harpinder Singh v. Ilchert2 and Ratnam v. INS,3 and the BIA’s decision should be affirmed.4

. Dinu v. Ashcroft, 372 F.3d 1041 (9th Cir.2004).


. Harpinder Singh v. Ilchert, 63 F.3d 1501 (9th Cir.1995).


. Ratnam v. INS, 154 F.3d 990 (9th Cir.1998).


. See Dinu, 372 F.3d at 1044-45.